           Case 2:21-cv-01002-JAM-DMC Document 9 Filed 06/30/21 Page 1 of 3



1    Rebecca Davis (SBN 271662)
     rebecca@lozeaudrury.com
2    LOZEAU DRURY LLP
     1939 Harrison St., Suite 150
3    Oakland, CA 94612
     Telephone: (510) 836-4200
4    Facsimile: (510) 836-4205
5    Stephen A. Klein*
       sklein@woodrowpeluso.com
6    WOODROW & PELUSO, LLC
     3900 East Mexico Avenue, Suite 300
7    Denver, Colorado 80210
     Telephone: (720) 907-4654
8    Facsimile: (303) 927-0809
9    *Pro Hac Vice
10   Attorneys for Plaintiffs and the Classes
11
                          UNITED STATES DISTRICT COURT
12                   FOR THE EASTERN DISTRICT OF CALIFORNIA
13
14    RACHAEL NAVARRO, individually
15    and on behalf of all others similarly
      situated,
16                                                  Case No. 2:21-cv-01002-JAM-DMC
17                         Plaintiff,
                                                    UNOPPOSED MOTION FOR
18    v.                                            EXTENSION OF TIME FOR
19                                                  DEFENDANT JUSTFAB, LLC
      JUSTFAB, LLC d/b/a JUSTFAB, a                 TO RESPOND TO PLAINTIFF’S
20    Delaware limited liability company,           COMPLAINT
21                         Defendant.
22
23            Pursuant to Fed. R. Civ. P. 6(b)(1)(A), Plaintiff Rachael Navarro (“Navarro”
24   or “Plaintiff”), by and through her counsel, hereby files this Unopposed Motion for
25   Extension of Time for Defendant JustFab, LLC to Respond to Plaintiff’s Complaint.
26   Plaintiff respectfully moves the Court for a sixty (60) day extension to August 30,
27
28
        Case 2:21-cv-01002-JAM-DMC Document 9 Filed 06/30/21 Page 2 of 3



1    2021 for Defendant JustFab, LLC d/b/a JustFab (“JustFab” or “Plaintiff”) to
2    respond to the Complaint. In support of the motion, Plaintiff states as follows:
3          1.     On June 4, 2021, Plaintiff filed a putative class action complaint
4          (“Complaint”) against Defendant. (Dkt. 1.)
5           2.    On June 9, 2021, JustFab was served with the Complaint and
6    Summons (dkt. 7), placing its deadline to respond on or before June 30, 2021.
7          3.     Counsel for JustFab reached out to Plaintiffs’ counsel, and the parties
8    hereby request an additional sixty (60) days to confer and evaluate the allegations in
9    the Complaint. The additional time will permit counsel for Plaintiff and Defendant
10   sufficient time to review and discuss the matter and their respective positions, and
11   will further permit JustFab sufficient time to review the allegations contained within
12   the Complaint and respond as necessary.
13         4.     Good cause exists for this request, and the extension of time requested
14   will not cause prejudice to either Party or the Court. Further, this extension is not
15   sought for dilatory reasons or any other improper purpose, and Plaintiff has not
16   previously sought an extension to the same effect.
17         5.     Plaintiff’s counsel has conferred with counsel for Defendant who have
18   consented to the requested sixty (60) day extension.
19          WHEREFORE, Plaintiff Rachael Navarro respectfully requests that the
20   Court enter an order granting the requested extension of time for Defendant to
21   respond to Plaintiff’s Complaint up to and including August 30, 2021, and for any
22   other relief the Court deems necessary and just.
23                                           Respectfully submitted,
24
     Dated: June 30, 2021                    RACHAEL NAVARRO, individually and
25                                           on behalf of all others similarly situated,
26
                                             By: /s/ Stephen A. Klein
27
                            UNOPPOSED MOTION FOR EXTENSION OF TIME
28                                             -2-
       Case 2:21-cv-01002-JAM-DMC Document 9 Filed 06/30/21 Page 3 of 3


                                           One of Plaintiff’s Attorneys
1
                                           Rebecca Davis (SBN 271662)
2                                          rebecca@lozeaudrury.com
                                           LOZEAU DRURY LLP
3                                          1939 Harrison St., Suite 150
                                           Oakland, CA 94612
4                                          Telephone: (510) 836-4200
                                           Facsimile: (510) 836-4205
5
                                           Stephen Klein*
6                                          sklein@woodrowpeluso.com
                                           WOODROW & PELUSO, LLC
7                                          3900 East Mexico Ave., Suite 300
                                           Denver, Colorado 80210
8                                          Telephone: (720) 907-4654
                                           Facsimile: (303) 927-0809
9
10                                         Counsel for Plaintiff and the Putative Class
11
                                           *Admitted pro hac vice

12
13
14
15
16
17
18

19
                              CERTIFICATE OF SERVICE
20
           I hereby certify that on June 30, 2021, a true and correct copy of the above
21
     papers was served upon counsel of record by filing such papers via the Court’s
22
     CM/ECF system.
23
                                           /s/ Stephen A. Klein
24
25
26
27
                           UNOPPOSED MOTION FOR EXTENSION OF TIME
28                                            -3-
